                                                                              KS
Case 1:21-cr-20365-RNS Document 3 Entered on FLSD Docket 07/09/2021 Page 1 of 10


                                                                                        Jul 8, 2021
                              UNITED STATES DISTRICT COURT
                              SO U TH ER N D ISTR ICT O F FL O R ID A
                      21-20365-CR-SCOLA/GOODMAN
                              Case N o.
                                       18 U.S.C.1 1347
                                       18U.S.C.5 982(a)(7)
  U N ITED STATE S O F A M ER ICA

  VS.

  G R ISEL FARTN A S,

                         D efendant.
                                          /

                                          IND IC TM ENT

         The Grand Jury chargesthat:

                                   G ENE R AL A LLEG A TIO N S

         Ata1ltim esm aterialto thisIndictm ent:

                                  The Florida M edicaid Prozram

          1.     TheFloridaM edicaidProgram (GçM edicaid'')wasapartnershipbetweentheStateof
  Florida and the federal governm ent that provided health care benefits to certain low-incom e

  individuals and fam ilies.in Florida. The benefits available under M edicaid were govem ed by

  federaland statestatm esandregulations. M edicaidwasadministeredby theCentersforM edicare

  andM edicaid Services(:GCM S'')andtheStateofFlorida'sAgencyforHealth CareAdministration
  (EçAHCA''). lndividuals'who received benefks underM edicaid were eommonly referred to as
  M edicaid GGrecipients-''

                 M edicaid wasfunded with both federaland state m oney,and was a tthealth care

 benefitprograhx''asdefinedbyTitle18,UnitedStatesCode,Section24(b).
Case 1:21-cr-20365-RNS Document 3 Entered on FLSD Docket 07/09/2021 Page 2 of 10



                        '
                            Hea1th careprovidersseekingto billM edicaid wererequired toapplyforandreceive

         a &;
            providernum ber.'' Theprovidernumberalloweda health careproviderto submitbills,known

         '
         asççclaim s,''té M edicaid to obtain reim bursem entforthe costofhealth carebenefits,item s,and

         servicesprovided to M edicaid recipients. Each claim wasassigned a tmique identifying nllmber

         lcnownasaninternalcontrolnllmber(&&lCN'')whichwasusedtoidentifytheclaim inthesystem.
                            M edicaid permitted these providers to submit claim forms electronically. The

         health insttrance claim forms required the provider to provide certain important information,

.:'including'
            .(a)the M edicaid recipient's name and identification number'
                                                                        ,(b) the identification
' nllmber ofthe doctor or otherqualified health care providerwho ordered orprovided thehealth

'?carebenefit,item,orservicethatwasthesubjectoftheclaim;(c)thehealthcarebenefit,item,or
     '

         'servicethatwasprovidedorsuppliedtotherecipient;(d)thebillingcodesforthebenefit,item,or
         selwice;and(e)thedateuponwhichthebenefit,item,orselwicewasprovidedtoorsuppliedtothe
         recipient.

                   5.       W hen a daim wassubm itted to M edicaid,theprovidercertifiedthatthecontentsof

 ithefonn were true,correct'and complete,and thattheform wasprepared in com pliancewith the
     '
         laws and regulations governing the M edicaid program . The provider further certified that the
7.       servicesand health care itemsbeing billed werem edically necessary and w erein factprovided as

         billed.

                            M edicaid contractedwithaprivatecom pany topay daims.Thecom pany wasreferred

         to as the M edicaid fiscal agent.The fiscal agent also perfonned a variety of other functions for

         M edicaid including enrollmentofprovidersand m anagem entoftherecipienteligibility system . O n
Case 1:21-cr-20365-RNS Document 3 Entered on FLSD Docket 07/09/2021 Page 3 of 10




    October 1,2020,GainwellTechnologies(ççGainwell'')becamethefiscalagentforthe M edicaid
    program inFlorida,formerlyknownasDXC Technology Selwices,LLC (G1DXC'').
                  M edicaid generally paid asubstantialportion ofthecostofthehealth carebenefits,

    item s,and servicesthatwerem edicallynecessary and ordered bylicensed doctorsorotherlicensed,

    qualified health careproviders. Paym entsweretypically m adedirectly to thehealth cazeprovider

    ratherthan to the M edicaid recipient.

                  M edicaidreim bursed providersforatypeofm entalhealth selvicescalled behavior

    analysis(&%A''). Thementaldisorderst'
                                        reated with BA servicesincluded,among otherthings,
    intellecmaldisabilitiesandautism spectram disorder(GW SD'')in children. BA servicesconsisted
,   ofhighly stnlctured interventions,strategies,and approaches to decrease a recipient's m aladaptive

    behaviors and reinforce and increase appropriate behaviors. BA selwices w ere authorized by

    Section 409.906 oftheFlolidaStatutesandRule59G-4.125 oftheFloridaAdministrative Code.

                  BA services w ere rendered to M edicaid recipients by the following types of

    providers: Lead A nalysts, B oard Certified Assistant Behavior A nalysts, Registered Behavior

    Technicians(&çRBTs''),and BehaviorAssistants who worked tmderthe supervision ofa Lead
    Analyst. The BehaviorAnalystCertification Board (&GBACB'')wasthe credentialing body for
    these providers.

                  M edicaid reim bursed theprovidersofB A servicesforperform ing an initialbehavior

    assessment,performingthree(3)behaviorreassessmentsperyear,andprovidinguptoamaximum
    offorty(40)hoursofBA selwicesperweektoaM edicaidrecipient.
Case 1:21-cr-20365-RNS Document 3 Entered on FLSD Docket 07/09/2021 Page 4 of 10



                              The D efendantand R elated C om panv

                Com pany 1 was a Florida corporation located in M iam i-D ade Cotm ty purporting to

  provide B A servicesto M edicaid recipients.

         12.    Defendant, GRISEL F              AS, a resident of M iami-Dade County, was an

  em ployee and purported RBT for Com pany 1.

                                           C OU N TS 1-10
                                         H ealth C are Fraud
                                         (18U.S.C.5 1347)
                 The GeneralAllegationssecticm ofthislndictmentisrealleged and incozporated by

  referenceasthough fully setforth herein.

                 From in oraround June of2020,through in oraround M arch of2021,in M iam i-

  D ade County,in the Southern DistrictofFlorida,and elsew here,the defendant,

                                        G R ISEL FA R INA S,

  in connedion with the delivery ofand paym entforhealth care benefits,item s,and services,did

  know ingly and w illfully execute,and attem ptto execute,a schem e and artifice to defraud a health

  carebenefitprogrnm affectingcommerce,asdefinedbyTitle18,UnitedStatesCode,Section2409,
  that is, M edicaid, and to obtain, by means of m atetially false and fraudulent pretenses,

  representations,and prom ises,m oney and property om led by,and underthe custody and control

  of,said health carebenefk progrnm .

                                Purpose ofthe Schem e and A rtifice

                Itwasapurposeoftheschem eand artifice forthedefendantandheraccomplicesto

  unlawfullyemichthemselvesby,nmongotherthings:(a)submittingandcausingthesubmissionof
  false and fraudulentclaimsto M edicaid'
                                        ,(b) coneealing the submission offalse and gaudulent
Case 1:21-cr-20365-RNS Document 3 Entered on FLSD Docket 07/09/2021 Page 5 of 10



  claimstoM edicaid;(c)concealingthereceiptoffraudproceeds;and (d)diverting f'
                                                                             raudproceeds
  forthepersonaluseand benefitofthem selvesand others,andto furtherthefraud.

                                     The Schem e and A rtifice

         Themannerand meansby which thedefendantand heraccomplicessoughtto accomplish

  the purpose ofthe schem e and artifice included,am ong others,the follow ing:

         4.     GRISEL FARTNAS fraudulently obtained herRBT certiscation from theBACB

  by using a paid accom plice to takethe online RB T certification exam ination for herby m eansofa

  two-w ay com puterscreen.

                A fter obtaining the fraudulent RBT certification, G RISEL FA RIN A S began

  worlcingforCom pany 1asapurported IIBT.

                G RISEL FA R IN A S subm itted and caused Company 1 to subm it claim s to

  M edicaid seeking paym ent forBA services that G R ISEL FAR IN A S w as tm qualified to provide

  and thatw ere notactually provided to M edicaid recipients asclaim ed.

                A s a result of these false and fraudulent claim s,M edicaid m ade paym ents to the

  corporate bnnk accotmts ofCom pany 1 in the approxim ate sum of$128,263,which Company 1
  used topay GRISEL FARINAS forpurportedly providingBA servicesto M edicaid recipients.

         8.     GRISEL FARINAS and othersused theproceedsofthehealth carefraud fortheir

 personaluse and benefit,the use and benefitofothers,and to furtherthe fraud.

              A ctsin Execution or Attem pted E xecution ofthe Schem e and A rtm ce

                On oraboutthe datessetforth asto each countbelow,in M iami-D ade County,in

 theSouthern DistrictofFlorida,atld elsewhere,thedefendant,GRISEL FARINA S,in connection

  w1111the delivery ofand paym entforhealth care benefits,item s,and services,did knowingly and
Case 1:21-cr-20365-RNS Document 3 Entered on FLSD Docket 07/09/2021 Page 6 of 10



  willfully execute,and attemptto execute,the above-described schem e and artitice to defraud a

 healthcarebenefitprogrnm affectingcom merce,asdefinedby Title 18,UnitedStatesCode,Section

  24(b),thatis,M edicaid,and to obtain,by means ofmaterially false alld fraudulentpretenses,
  representations,and prom ises,m oney and property owned by,arld underthe custody and control

  of,said health care benefitprogram ,in thatthe defendantsubm itted and caused the subm ission of

  falseandfraudulentclaim stoM edicaid seekingtheidentiGeddollarnm otmts,andrepresentingthat

  sheprovided BA serdcestothefollowing M edicaid recipients,asfurtherdescribed below:
      '
  '.
      '
      C ouhi ..'.'A uppt
           -   . - a . -
                     k zh
                        n
                          àx.Dale , ' .M edlcaid'
                                       .
                                                .'
                                                 .r ,
                                                    ;C laim Nqm bçr/ 't..sérvi8esCi>im èdq ',
                                                    '.
                                                     è  w
                                                                                                                                    .   ,              .
  :                                                         .           xr'
                                                                          j.*      (' - ..-'.
                                                                                            (,..
                                                                                               ' '.. '.,'.            '   , : '.'       *
                                                                                                                                       'ë.oulti.-;..
                . .. , . .             ..        , ..



      (
      ..
           .
                  '
                   :., ..bfjlrrklké : ..''
               ..î g :       a
                                         tteppie/.
                                                 ., ..: .IèN'
                                                        '
                                                                                                                              .:Xpprix.i
                              v. .. ' .'j:
                                         k
                                         .'
                                          ;..e)'L
                                                '.) .'.;.)y;. .) .r.q .,. '';
                             .     .. . ,.   -   ,.a. .. ., y .         .. . .             u       ..       .
  .
      .
      .     r ..s
       , .r.'   j
                .
                .
                . . .;...!..',.
                   .
                                         '
                                         ..     .                 . .
                                                                            .(t.-.(. . . ,...
                                                                                           .
                                                                                            g
                                                                                            ,.'
                                                                                              ..,.a
                                                                                               ,
                                                                                                  q
                                                                                                  s
                                                                                                  .'
                                                                                                   .
                                                                                                   a
                                                                                                   ,'
                                                                                                    .
                                                                                                    j
                                                                                                    u
                                                                                                    x,
                                                                                                   .. u,..
                                                                                                         g
                                                                                                         y.
                                                                                                          y
                                                                                                          ,
                                                                                                          ..x
                                                                                                            ..u .
                                                                                                        . ,.,   ...


               1                  A ugust20,2020                                 R .M .I            2220241012166                           BA selwices;
                                                                                                                                               $292
               2                  A ugust20,2020                                 R.M .2             2220241012612                           B A services;
                                                                                                                                               $195
               3                 Septem ber 09,2020                              R .M .I            2220259011424                           BA selwices;
                                                                                                                                               $195
               4                 September09,2020                                R.M .2             2220259011360                           BA services;
                                                 .                                                                                             $zqz
               5.'               Septem ber 10,2020                              R .M .I            2220259011424                           BA services;
                                                                                                                                               $292
               6                 Septem ber 10,2020                              R .M .2            2220259011360                           BA selwices;
                                                                                                                                               $195
               7                 Septem ber14,2020                               R.M .I             2220267006854                           BA services;
                                                                                                                                               $195
               8                 Septem ber 14,2020                              R.M .Z             2220267006941                           BA services;
                                                                                                                                               $292
               9                 Septem ber23,2020                               R .M .I            2220274016062                           BA services;
                                                                                                                                               $195
           10                    Septem ber23,2020                               R.M .2             2220274016121                           BA services;
                                                                                                                                               $292

                   In violation ofTitle 18,U nited States Code,Sections 1347 and 2.
Case 1:21-cr-20365-RNS Document 3 Entered on FLSD Docket 07/09/2021 Page 7 of 10



                                            FO R FEITU RE
                                        (18U.S.C.j982(a)(7))
                   Theallegationsin thisIndictm entarehereby re-allegedandby thisreferencefully

  incop orated herein forthepurposeofalleging forfeitureto theUnited Statesofcertain property in

  w hich the defendant,G RISEL FA R IN A S,has an interest.

                 Upon conviction of a violation ofTitle 18,United States Code,Section 1347,as

  alleged in thisIndictm ent,the defendantshallforfeitto the United States,any property,realor

  personal,thatconstitutesorisderived,directly orindirectly,from grossproceedstraceable to the

  commissionoftheoffenses,pursuanttoTitle 18,United StatesCode,Section 982(a)(7).
                   Theproperty subjecttoforfeitureasaresultoftheallegedoffensesincludesbut
  isnotlim ited to:

                 (i)      asum ofapproximately$128,263,whichrepresentsthetotalamountofftmds
  involved in orderived from theviolationsofTitle 18,United StatesCode,Section 1347 alleged in

  thisIndictmentandwhichmaybesoughtasaforfeituremoneyjudgment.
         4.           Ifany oftheproperty described above,asa resultofany actorom ission ofthe

  defendant:

                 a.       carm otbe located upon the exercise ofdue diligence;

                          hasbeen transferred or sold to,ordeposited w ith,a third party;

                 C.       hasbeenplacedbeyondthejurisdiction ofthecourt;
                 d.       hasbeen substantially diminished in value;or

                 e.       hasbeen com m ingled with otherproperty w hich cnnnotbe divided
                          w ithoutdifficulty;

  the U nited States shallbe entitled to the forfeiture ofsubstitute property underthe provisionsof
Case 1:21-cr-20365-RNS Document 3 Entered on FLSD Docket 07/09/2021 Page 8 of 10



  Title21,UnitedStatesCode,Section 8531).
        A11puzsuanttoTitle18,UnitedStatesCode,Section 982(a)(7)andtheproceduzessetforth
  in Title 21,Urlited States Code,Section 853,as incorporated by Title 18,United States Code,

  Section982(b)(1).


                                                    A TRU E BILL



                                                    FO REPER ON


               4
               ::
                (
                4
                ()
                 ,.
                  ,               .-
                                   ,       -
                                           '
                                           ,'
                                            .
  TU
  .        TON IO G ON
  A CTIN G U N ITED STA TES A TTORN EY



         . CAN ZI

  SPECIAL A SSISTA       U .S.A TTORN EY




                                                8
                                  UM TED3STATESDISTRI
        Case 1:21-cr-20365-RNS Document               CT COIDocket
                                           Entered on FLSD  JIU '  07/09/2021 Page 9 of 10
                                 SOUTHERN DISTRICT OFFLORIDA

    UNITED STATESOFAG RICA                               CASE NO.
    V.
    GriselFarinas                                        C ERTIFICA TE O F TR IAL ATTO RN EY.
'                                                        Superseding CaseInform ation:
                                    Defendant/
     CourtDivision:tselectOne)                           Newdefendantts) I--IYes I
                                                                                 --INo
    UZ Miami I-llleyWest N FTL                           Numberofnewdefendants
    N WPB N FTP                                          Totalnumberofcounts
            1.1havecareftzlly considered theallegationsoftheindictm ent,thenum berofdefendants,thenum berofprobable
              w itnesses and thelegalcom plexitiesoftheIndictm ent/lnform ation attachedhereto.
            2.1am awarethattheinform ation supplied onthisstatem entwillberelied upon by theJudgesofthisCourtin
              settingtheircalendarsand scheduling crim inaltrialsunderthem andateoftheSpeedy TrialA ct,
              Title28 U .S.C.Section 3161.
            3.lnterpreter: (YesorNo) Yes
              Listlanguageand/ordialect Spanish
            4. Thiscase willtake 4 daysforthepartiestotry.
        '
            5. Pleasecheck appropriatecategory and typeofoffenselistedbelow :
    '
                  (Checkonlyone)                            (Checkonlyone)
             1 0to5days               Iu
                                       z                   Petty             (71
             11 6to10days             E7                   Minor             E7I
             11l 11to20days           (71                  Misdemeanor       EI
             IV 21to60days            (71                  Felony            Lz
             V 61daysandover          rql
            6.Hasthiscasepreviously beenfiledinthisDistrictCourt? (YesorNo) No
              Ifyes:Judge                                CaseN o.
              (Atlach copyofdispositiveorder)
              Hasacomplaintbeenfiledinthismatter? (YesorNo) No
              lfyes:M agistrateCase N o.
              Related m iscellaneousnum bers:
              Defendantts)infederalcustody asof
              Defendantts)instatecustodyasof
              Rule20 from theD is-trictof
              lsthisapotentialdeathpenaltycase?(YesorNo) No
            7. Doesthiscase originatefrom am atlerpending intheCentralRegion oftheU .S.A ttorney'sOfficepriorto
              August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
            8. Doesthiscase originatefrom am atterpending in theN orthern Region oftheU .S.Attorney'sO fficepriorto
              Augus't8,2014 (M ag.JudgeShaniekM aynard?(YesorNo) No
            9. Doesthiscase originatefrom am atterpending intheCentralRegion oftheU .S.A ttorney'sOfficepriorto
              October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No



                                                                       MA         .CA NZI
                                                                       SpecialAssistantUni d StatesAttorney
                                                                       FLA BarNo.      106306
*penaltySheetts)attachM                                                                                   REV 3/19/21
Case 1:21-cr-20365-RNS Document 3 Entered on FLSD Docket 07/09/2021 Page 10 of 10



                            U M TED STATE S D ISTR ICT CO U RT
                            SO UTH ERN D ISTR ICT OF FL OW D A

                                       PEN A LTY SHEET

  D efendant'sN am e: G RISEL FA RIN A S

  C ase N o:

  Cotmts#:1-10

  H ea1th Care Fraud

  Title 18eU nited States CodeeSection 1347

  *M ax.Penalty:       Ten (10)Yearslmprisonmentastoeachcotmt




  frR efers only to possible term ofincarceration,does not include possible fines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
